Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Timbers on June 7, 2022.
The application has been amended as follows:
(Currently Amended) A vacuum attachment apparatus comprising: (a) pumice 
stone having anterior surface, a posterior surface, a peripheral wall between the anterior surface and the posterior surface, with the peripheral wall surrounding the void, and a relief hole penetrating the peripheral wall; (b) a support having a front surface, a back surface and a hole between the front surface and the back surface; and (c) said posterior surface of the pumice stone attached to said front surface of the support, the hole of the support overlapping the void of the pumice stone. 
Cancel claims 4 and 10-20.



Reasons For Allowance
2. 	The following is an examiner’s statement of reasons for allowance: the closest prior art of record U.S. Patent Publication (2004/0045127) to Albert et al. discloses a vacuum cleaner accessory (1) with a nozzle (2) but is silent regarding “...a pumice stone having anterior surface, a posterior surface, a peripheral wall between the anterior surface and the posterior surface, a void between the anterior surface and the posterior surface with the peripheral wall surrounding the void, and a relief hole penetrating the peripheral wall”, as required in independent claim 1. Other prior art of record including U.S. Patent Publication (2003/0159241) to Calzolari and U.S. Patent Publication (2016/0270611) to Mast fails to disclose or suggest this limitation either alone or in combination with Albert et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
3. 	The information disclosure statement filed March 19, 2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner's initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723